*787Appeal from a judgment of the Supreme Court (Ellison, J.), entered December 16, 1992 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
The misbehavior report, coupled with the testimony of the correction officer who wrote it and witnessed the incident, provide substantial evidence to support the finding of guilt. Determinations of credibility were for the Commissioner to resolve. We also note that although the substantial evidence issue was not clearly before Supreme Court in petitioner’s pro se papers, and therefore no transfer occurred, an examination of the papers reveals that the issue was sufficiently raised. Petitioner’s remaining arguments have been considered and rejected as either unpreserved for review or lacking in merit.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.